DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are presented for examination.


                                                                       
                               Information Disclosure Statement
	The references listed in the information disclosure statement (IDS) submitted have been considered. The submission complies with the provisions of 37 CFR 1.9 /. Form PTO-1449 is signed and attached hereto.

		       Specification 
	The specification is objected to because:                         
The Cross-Reference to Related Applications section in paragraph [0001] of the specification does not provide the status of U.S. application serial no. 16/722,969 (i.e., now U.S. Patent No. 11,210,167, issued 12/28/2021).

			          Drawings
	The formal drawings are accepted. 

                                     Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,210,167.
  
For example, claim 1 of the present application teaches “A dynamic random access memory (DRAM) device, comprising a memory array to store data, wherein for a memory access operation, data bits and error checking and correction (ECC) bits are prefetched from the memory array; and ECC hardware, internal to the DRAM device, to apply ECC, with a first group of a first half the data bits checked by a first half of the ECC bits, in parallel with a second group of a second half of the data bits checked by a second half of the ECC bits. Whereas claim 1 of U.S. Patent No. 11,210,167 teaches “A memory device comprising a hardware interface to couple to data signal lines to exchange data with a host; error checking and correction (ECC) hardware to apply, internally to the memory device, ECC to N data bits as two groups of N/2 bits; and a memory array, including multiple subarrays to provide the N data bits, wherein the memory array includes an additional subarray in excess of the N data bits to store additional ECC data.
The examiner would like to emphasize that although the two inventions are not “exactly” the same, they are obvious variations of each other and not patentably distinct or one is just an embodiment of the other not patentably distinct. 
	Other parallel independent claims of the instant application have corresponding issues with the independent claims of Patent No. 11,210,167 are also rejected under non-statutory obviousness-type double patenting for the same rationales discussed above.  
Other parallel dependent claims have corresponding issues with the dependent claims of claims of Patent No. 11,210,167 are also rejected under non-statutory obviousness-type double patenting.  
                                            Allowable Subject Matter

Claims 1-20 would be allowable if the applicant files Terminal Disclaimer to overcome the rejection(s) under obvious-type non-statutory double patenting, set forth in this Office action.


 
                                      Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAW T ABRAHAM whose telephone number is (571)272-3812.  The examiner can normally be reached on 8AM-4:30PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Albert DeCady can be reached on (571) 272-3819. The fax phone number for the organization where this application or proceeding is assigned is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ESAW T ABRAHAM/Primary Examiner, 
Art Unit 2112